Citation Nr: 0731534	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-26 489	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic low back strain 
with bulging discs at L3-L4 and L5-S1 secondary to right 
lower extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 3, 1987, to 
June 28, 1991; he also had 5 years and 27 days of active 
service prior to November 3, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2007.  


FINDING OF FACT

The veteran has chronic low back strain with bulging discs at 
L3-L4 and L5-S1 and associated radiculopathy that is likely 
caused by his service-connected right lower extremity 
disabilities.


CONCLUSION OF LAW

The criteria for an award of service connection for chronic 
low back strain with bulging discs at L3-L4 and L5-S1 and 
associated radiculopathy on a secondary basis have been 
satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for degenerative 
arthritis of the right knee, vascular necrosis of the second 
metatarsal of the right foot, and osteochondritis dissecans 
of the talus in December 1991.  The veteran has claimed a low 
back disability secondary to his service-connected 
disabilities.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2002 to October 2004.  In October 
2003 the veteran was noted to have chronic intermittent back 
pain with no electrodiagnostic evidence of lumbar 
radiculopathy in the muscles tested (lumbar paraspinal 
muscles, quadriceps, hamstrings, tibialis anterior, 
gastrocnemius, and extensor digitorum brevis) supplied by L2 
through S1 roots on the right.  In November 2003 the veteran 
was seen for discomfort in his lower back.  He said he 
compensated when he walked to reduce the discomfort in his 
distal lower extremity.  He inquired as to whether the 
compensation was creating the difficulty in his back.  The 
examiner said he did not think that was the case but noted 
that it was possible.  A magnetic resonance imaging (MRI) of 
the lumbar spine was obtained in February 2004 and revealed a 
lateral disc bulge at L3-4 on the right which touched the 
exiting L3 nerve root and an annular tear at L5-S1.  He was 
diagnosed with lumbar radiculopathy and sacroiliac joint 
disease.  In September 2004 the veteran was seen for low back 
pain.  The veteran's symptoms were reported to be 
inconsistent with the MRI findings but the examiners said 
that it was possible that the veteran had positional sciatica 
or that he had low back pain secondary to poor alignment 
after a history of right lower extremity injury.  

The veteran was afforded a VA examination in July 2004 at 
which time his claims file was not reviewed.  X-rays of the 
lumbar spine and pelvis were reported to be normal.  An MRI 
revealed a herniated nucleus pulposus encroaching on the L3 
nerve root on the left.  The examiner said that the veteran 
reported that his back felt "tired" and he also reported 
occasional right-sided symptoms of pain and numbness in his 
leg.  The examiner reported that the veteran's symptoms were 
inconsistent and not reproducible on examination.  He 
diagnosed the veteran with mechanical low back pain and he 
opined that the veteran's low back pain was not due to an 
injury or due to a disc.  He said the veteran had a normal 
spine examination.  He opined that the veteran's back 
condition was not related to his legs because he felt that 
the veteran did not have a true problem in his back other 
than mechanical back pain.  He said the veteran had no 
evidence of degenerative disc disease on x-rays and an 
annular disc bulge on MRI only which was inconsistent with 
his symptoms because the MRI findings were on the left and 
the veteran's symptoms were on the right.  

A VA addendum opinion was obtained after review of the claims 
file in August 2004.  At that time a different examiner said 
that the veteran's records showed that he in fact had a disc 
bulge on the right side.  The examiner said he thought that 
the veteran's back pain was legitimate and correlated weakly 
with the MRI but he opined that the veteran's low back issues 
and disc bulge were not related to his knee or foot.  

Associated with the claims file are two letters from R. 
Arendall, M.D., dated in November 2005 and December 2005.  In 
November 2005 Dr. Arendall reported that the veteran 
underwent a myelogram which revealed weak bulging discs.  In 
December 2005 Dr. Arendall reported that the veteran had disc 
bulging at L4-5 and L5-S1.  He said the veteran had a 
service-related injury of the right lower extremity and he 
opined that the veteran's altered gait more likely than not 
caused his back disability.  

The veteran testified at a video conference hearing in July 
2007.  The veteran said he began having back problems in 
2003.  He said he saw two neurologists at VA and a private 
neurologist and that he was told that his altered gait due to 
his lower extremity injuries likely caused his back problem.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Although VA has indicated that the purpose of the regulation 
change was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  Id.  
This had not been VA's practice, which strongly suggests that 
the recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

The Board finds that the evidence supports the veteran's 
claim for secondary service connection for chronic low back 
strain with bulging discs at L3-L4 and L5-S1.  While the 
August 2004 VA examiner opined that it was not likely that 
the veteran's low back disability was related to his service-
connected knee or foot, he provided no rationale for his 
opinion.  The July 2004 examiner based his opinion on the 
incorrect premise that the veteran had disc bulging on the 
left when in fact the February 2004 MRI revealed disc bulging 
on the right.  This opinion is therefore without probative 
value.  The veteran's private physician, Dr. Arendall, opined 
that the veteran's disc bulging at L4-5 and L5-S1 was due to 
an altered gait due to his service-connected disabilities.  
VA outpatient treatment reports reveal that several examiners 
noted that it was possible that the veteran was in fact 
experiencing lower back pain secondary to poor alignment 
after a history of right lower extremity injury.  Although 
the evidence is not unequivocally in favor of the claim, the 
Board will, with resolution of reasonable doubt in the 
veteran's favor, grant service connection for chronic low 
back strain with bulging discs at L3-L4 and L5-S1 as caused 
by service-connected disabilities.  (The question of degree 
of aggravation need not be addressed because the Board finds 
the Dr. Arendall's opinion is persuasive-namely that the 
altered gait directly led to or directly caused the back 
problem.)


ORDER

Entitlement to service connection for chronic low back strain 
with bulging discs at L3-L4 and L5-S1 and associated 
radiculopathy is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


